Title: To James Madison from Robert Montgomery, 19 June 1808
From: Montgomery, Robert
To: Madison, James



Sir
Alicante 19th-27th June 1808.

With my respects of the 28 March I had the honor of handing You a note of the Occurrences which had taken place in the Goverment of this country till that time.
Ferdinand had no sooner taken Possession of his Fathers Crown than he repair’d to Madrid, chose some new Ministers and continued others among which were Cavallero and Cevallos.  El Duque del Infantado became his great favorite and first Councellor; Aided by those he made several very popular Laws and shewed every disposition to make his people happy who having groned under the Worst of Goverments for more than twenty Years were universally in raptures with their beloved Fernando.
The Prince of Peace who had so long rulled Spain was now in the closest Confinement, and the Emperor of the French had set off from Paris for Madrid.  El Duque del Infantado (a young man Educated in France) advised the King to meet his friend and faithful Ally in Burgos by which he would prove his affection and respect and the Young Princes Dn. Carlos and Dn. Francisco were previously sent to Bayonne in order to accompany the Emperor into Spain.  Napoleon Arrived about the same time with them & ordered Carlos a Guard of honor and every other attention due to his rank; Fernando arrived at Burgos but no Emperor was there; news was brought from Bayonne that Dn. Carlos was taken ill of the Measles and the Emperor had determined to wait his recovery, that the distance was not Great and that if Fernando would come forward these loving friends and fair allies Should have the unspeakable pleasure of embracing each other and with the Sincerest confidence arrange every matter regarding Spain, confirm him on the Throne, and retire the French Troops from his Country; The innocent or deluded young King Continued his route towards Bayonne, and tho a Violent opposition was made to it by the people of Victoria, he got them persuaded to Quietness and arrived safe in the arms of his friend the Emperor, who expressed the greatest Satisfaction at this mark of his confidence.  About the third day it was insinuated to Fernando that the great name of Napoleon might be Compromitted in the Opinion of Posterity were he to permit the Crown to be taken from Carlos Quarto, without first hearing him in person and Knowing whether his abdication was Voluntary or forced, in order to which he and the Queen were immediately sent for and the Prince of Peace by order of the Emperor arrived a few days before them.
The Infante Don Antonio Brother to Charles the fourth was now in Madrid appointed by Fernando Regent of Spain. His Presence was necessary in Bayonne; but before he was Called for the Young King was forced to Abdicate the Crown in favour of his Father who it was found had only given it up for a Moment in order to Quell the Tumult at Aranjuez; Carlos again King appointed for his Lugarteniente General the Grand Duke of Berg then commanding the French Forces in Spain, on which the Infante Dn. Antonio, with his Neice the Ex Queen of Etruria (only remnant of the Bourbon family) were immediately ordered to Bayonne.
On the morning of the second of May about ten oClock these illustrious persons were to set off from the Pallace of Madrid.  They were already in the carriages and Vast numbers of the affectionate inhabitants had crowded down to see the last remains of their beloved Sovereigns depart, when unfortunately the Ex Queen cried out to Some of those She knew Ya no nos veremos mas we shall never see other again.  This expression inflamed the publick who now became a tumultious mob and in a rage Cut the Tresses of the Princess’ Carriage.  The French Troops were already drawn up and immediately fired on the people who without giving time for a second Volley rushed in among them and with their poignards and Knives alone dispatched above Five Thousand on the Spot.  The Soldiers were unaccustomed to this mode of attack and the Carnage for a moment was horrid.  The Spanish Troops had not been drawn out, but were with great difficulty Containd by their officers from taking part with thier Countrymen.  The French who had about Thirty Thousand men in Town continued to form and with the assistance of thier light artillery were able at about four oClock in the afternoon to disperse the Rabble.  These had about three hundred Killed and as many more Shot in cold blood.  For manny days after this affray every man found with even a pen Knife or pair of Scissors were carried out and Shot without other Tryal than the mere Will of the Soldiers.
Not long after this important event a letter appeared in the Madrid Gazette from Charles the fourth saying that on account of his infirmeties and advanced age he had again abdicated his Crown in favor of Napoleon With the necessary preparation to make this agreeable to the Nation; in a very Short time after, Napoleon makes known to the people of Spain that he had bestowed thier Diadem on his Brother Joseph, a Prince whos youth and other good Qualities could not fail of making them happy; in the following Gazette of the 20th. May appeared another letter from Fernando declaring that he had Renounced his Throne and birthright meerely to spare the effusion of Spanish blood that he had Submitted to his fate and recommended the same submission to his beloved countrymen.  This in lieu of appeasing only served to inflame the minds of the whole Nation.  On the 23 of May it Broke out at Valencia and Carthagena at the same moment as if by inspiration.  Fernando was Proclaimed King of Spain, War declared against France Peace with Great Britain and all the rest of the World, and every other Province in Spain has followed without the Smallest deviation.  The people in Mass like a Torrent have Come forward from Sixteen to forty.  They call for Arms, and leaders against the French invaders.  Thier rapid Preparations and enthusiastic Spirit astonish every mind in somuch that the Spanish force of the above discription, all unmarried men will exceed one million of combatants. These cannot in the moment be all deciplined and apointed like Vetran troops; but thier attack with Poignards is more dreadful to the French than that of heavy artillery.  They have already had three actions, One in Sierra morena one in  and one at Maures in all which they have been Successful.  The French had at the Commencement of this business about One hundred Thousand men in Spain of which they must have lost and disperse about Thirty thousand and thier Communication with every part of France is Cut off.  This cannot be Called a Civil War as the French have no party in the Country, and thier name is detested in every Quarter.
Inclosed I hand you the list of Arrivals from the 1 Jany to . They are Trifling to what in a regular course of Trade we Should have had and as You Will find the Greater number of them had been detaind by French Corsairs until Spain revolted from thier dominion When I immediately claimd the liberation of the American Vessels in this Port.  This was Granted by the Publick authority here except the Cargo of the Brig Beaufort of Kingston Massachusetts, the Cargo of fish having been taken in at Liverpool.  They Still pretend to hold it but I do not dispair of geting it also the Value here about $20,000.
This Goes by the Brig Mercury, Capn. Gersham Vi, his Vessel being under detention Was also Given up but the Amount of Part of his Cargo had been previously carried to France, which can only be Obtaind when You have  With that Goverment 
Almost at the moment that Spain opposed the Usurpation of France, Mr. Erving had obtaind a General order from the Grand Duke of Berg for liberating all American Vessels detaind in the Ports of Spain but as it appeared here after the declaration of War against France it was nugatory.  Large contributions are now to be raised for the Support of this War.  I apprehend they will also Foreigners residing and doing business in this Country  As there are Several American houses in this district.  I shall represent against their being Taxed, but I apprehend I shall not be attended to, and besides that we have no Communication with Madrid.  Mr. Erving could render us no Service here, our Goverment being at this moment the head of each Province.
We Are now at the 27 June and I donot find occasion to change any thing in this letter Tho there has been no decisive action.  I think that the French Army will desolve in this Country. They were defeated on the 15 instant at the Gates of Zaragoza by the  Peasantry ill armed.  I have the honor to be With True respect Sir Your Obedient humble Servant

Robt. Montgomery

